June 09, 2006

Mr. Levon G. Hovnatanian
Martin Disiere Jefferson & Wisdom, L.L.P.
808 Travis, Suite 1800
Houston, TX 77002

Mr. Richard A. Sheehy
2500 Two Houston Center
909 Fannin
Houston, TX 77010-1003

Mr. Steven M. Gonzalez
1317 E. Quebec Ave.
McAllen, TX 78503
Ms. Holly Melissa Wheeler
808 Travis, Suite 1700
Houston, TX 77002


Mr. Robert B. Dubose
Cook & Roach,  L.L.P.
1111 Bagby, Suite 2650
Houston, TX 77002

RE:   Case Number:  03-0939
      Court of Appeals Number:  13-00-00296-CV
      Trial Court Number:  C-2073-97-A

Style:      OSCAR GONZALEZ, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
      ENRIQUE GONZALEZ, EMMA GONZALEZ, ENRIQUE GONZALEZ, JR., ARMANDO
      GONZALEZ, RICARDO GONZALEZ, AND HECTOR GONZALEZ
      v.
      MCALLEN MEDICAL CENTER, INC. AND JOSE I. IGOA

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to that court.
                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |